Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 1 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 2 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 3 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 4 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 5 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 6 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 7 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 8 of 14
Case 19-70152-JHH11   Doc 13     Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                               Document      Page 9 of 14
Case 19-70152-JHH11   Doc 13 Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                            Document    Page 10 of 14
Case 19-70152-JHH11   Doc 13 Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                            Document    Page 11 of 14
Case 19-70152-JHH11   Doc 13 Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                            Document    Page 12 of 14
Case 19-70152-JHH11   Doc 13 Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                            Document    Page 13 of 14
Case 19-70152-JHH11   Doc 13 Filed 01/28/19 Entered 01/28/19 17:46:53   Desc Main
                            Document    Page 14 of 14
